                 Case 18-80856       Doc 33      Filed 11/16/18     Page 1 of 14



                    IN THE UNITED STATES BANKRUPTCY COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA
                                DURHAM DIVISION


In re:                                                )       Chapter 11
                                                      )
Advanced Sports Enterprises, Inc., et al.,1           )
                                                      )       Case No. 18-80856
                                                      )       (Joint Administration Pending)
                                                      )
               Debtors.                               )
                                                      )

      MOTION TO EMPLOY CLEAR THINKING GROUP LLC AS FINANCIAL
     ADVISORS FOR DEBTORS NUNC PRO TUNC TO THE PETITION DATE

         Advanced Sports Enterprises, Inc., Advanced Sports, Inc., Performance Direct, Inc.,

Bitech, Inc., and Nashbar Direct, Inc. (collectively, the “Debtors”) file this Motion To Employ

Clear Thinking Group LLC As Financial Advisors For Debtors Nunc Pro Tunc To The Petition

Date (the “Motion”). In support of this Motion, the Debtors respectfully represent as follows:

                                JURISDICTION AND VENUE

         1.    This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. Consideration of this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue of this proceeding is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.    The statutory predicates for relief requested herein are section 327 of title 11 of

the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rules 2014,

2016, and 5002 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).




1
 The Debtors in this case, along with each Debtor’s case number, are: (i) Advanced Sports
Enterprises, Inc., Case No. 18-80856; (ii) Advanced Sports, Inc., Case No. 18-80857; (iii)
Performance Direct, Inc., Case No. 18-80860; (iv) Bitech, Inc., Case No. 18-80858; and (v)
Nashbar Direct, Inc., Case No. 18-80859. Each Debtor is a North Carolina Corporation.
                                                 1
                 Case 18-80856       Doc 33     Filed 11/16/18     Page 2 of 14



                                        BACKGROUND

       3.      On November 16, 2018 (the “Petition Date”), each of the Debtors filed a

voluntary petition with the Court under Chapter 11 of the Bankruptcy Code.

       4.      The factual background relating to the Debtors’ commencement of these cases is

set forth in detail in the Declaration of Patrick Cunnane in Support of First Day Motions and

Applications filed on the Petition Date and incorporated herein by reference.

       5.      The Debtors have continued in possession of their properties and have continued to

manage their businesses as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

       6.      On the Petition Date, each Debtor filed a substantially similar motion with this

Court seeking to have its bankruptcy case jointly administered with the other Debtors’ cases

pursuant to Rule 1015(b) of the Bankruptcy Rule.

       7.      As of the date of this filing, no official committee of unsecured creditors has been

appointed in any of these cases, and no request has been made for the appointment of a trustee or

examiner.

                                    RELIEF REQUESTED

       8.      Pursuant to this Motion, the Debtors seek approval by this Court of the employment

of Clear Thinking Group LLC (“Clear Thinking Group”) as financial advisors in these chapter 11

cases and related proceedings. The professional services to be offered by Clear Thinking Group

include:

               a. Assist the Debtors with post filing communication efforts to various creditors
                  and parties-in-interest in these proceedings;

               b. Assist the Debtors with the preparation of Schedules and the Statement of
                  Financial Affairs;



                                                 2
                  Case 18-80856        Doc 33     Filed 11/16/18      Page 3 of 14



               c. Assist the Debtors with the sale of its assets;

               d. Attend any court proceedings and provide testimony as requested by the
                  Debtors;

               e. Assist the Debtors with the preparation of budgets, variance reports, monthly
                  operating reports, quarterly reports, and other financial documents required
                  during the proceedings;

               f. Assist the Debtors with the preparation and development of a plan of liquidation
                  or reorganization; and,

               g. Assist the Debtors with any other services requested by the Debtors or counsel
                  for the Debtors.

       9.      Clear Thinking Group represents no other entity in connection with these cases,

represents or holds no interest adverse to the interest of the estates with respect to the matters on

which they are to be employed and is disinterested as that term is defined in 11 U.S.C. § 101.

       10.     Clear Thinking Group has agreed to provide financial advisory services to the

Debtors for compensation in accordance with the engagement agreement attached hereto and as

may be subsequently allowed and approved in accordance with the provisions of the Bankruptcy

Code and the fee application guidelines of this Court. On the Petition Date, the Debtors filed a

Motion for Establishment of Procedures for Monthly Compensation and Reimbursement of

Expenses of Professionals requesting the entry of an order establishing procedures by which Clear

Thinking Group and other professionals are paid by the Debtors in these proceedings.

       11.     Clear Thinking Group has filed herewith an affidavit pursuant to Bankruptcy Rules

2014 and 2016, disclosing the information relevant to this Motion. A copy of the Affidavit is

attached hereto as Exhibit A.

       12.     Clear Thinking Group can and will provide specific benefits to the Debtors and its

services will enhance the administration of these cases. The Debtors believe that such services

will be in the best interest of all parties involved in these proceedings.

                                                  3
                 Case 18-80856       Doc 33     Filed 11/16/18     Page 4 of 14



                                        CONCLUSION

       WHEREFORE, the Debtors respectfully request that this Court:

       1.      Enter an order authorizing the employment of Clear Thinking Group to provide

financial advisory services to the Debtors nunc pro tunc to the Petition Date; and

       2.      Grant the Debtors such other relief as the Court may deem necessary and proper.

                          [Remainder of Page Intentionally Left Blank]




                                                4
              Case 18-80856   Doc 33     Filed 11/16/18    Page 5 of 14



Dated: November 16, 2018               Respectfully submitted,

                                       NORTHEN BLUE, LLP

                                       /s/ John A. Northen
                                       John A. Northen
                                       North Carolina State Bar No. 6789
                                       jan@nbfirm.com
                                       Vicki L. Parrott
                                       North Carolina State Bar No. 25449
                                       vlp@nbfirm.com
                                       John Paul H. Cournoyer
                                       North Carolina State Bar No. 42224
                                       jpc@nbfirm.com
                                       1414 Raleigh Road, Suite 435
                                       Chapel Hill, North Carolina 27517
                                       Telephone: (919) 968-4441

                                       PROPOSED COUNSEL FOR THE
                                       DEBTORS-IN-POSSESSION

                                       FLASTER/GREENBERG P.C.
                                       William J. Burnett (PA Bar No. 75975)
                                       (pro hac application pending)
                                       Harry J. Giacometti (PA Bar No. 55861)
                                       (pro hac application pending)
                                       Damien Nicholas Tancredi (PA Bar No. 308317)
                                       (pro hac application pending)
                                       1835 Market Street, Suite 1050
                                       Philadelphia, PA 19103
                                       (215) 279-9383 Telephone
                                       (215) 279-9394 Facsimile
                                       william.burnett@flastergreenberg.com




                                          5
Case 18-80856   Doc 33   Filed 11/16/18   Page 6 of 14



                    EXHIBIT A

                 Marchese Affidavit




                         6
Case 18-80856   Doc 33   Filed 11/16/18   Page 7 of 14
Case 18-80856   Doc 33   Filed 11/16/18   Page 8 of 14
                    Case 18-80856           Doc 33       Filed 11/16/18         Page 9 of 14

      CLEAR
  THINKING
      GROUP'


401 Towne Centre Drive
Hillsborough, NJ 08844
T: (908) 431-2121
F: (908) 359-5940
www.clearthinkinqqroup. com


October 4,2018

Mr. Patrick Cunnane
Chief Executive Officer
Advanced Sports Enterprises, Inc.
10940 Dutton Road,
Philadelphia, PA 19154

Re: Consulting Services


Patrick:


We appreciate you asking Clear Thinking Group LLC to assist you and Advanced Sports Enterprises, Inc.
(Client) with its restructuring efforts. Accordingly, Clear Thinking Group LLC is prepared to act as Client's
Financial Advisor prior to and in connection with restructuring advice and its potential Chapter I I
Bankruptcy Filing. The engagement becomes effective October 15,2018 and shall also be subject to
bankruptcy court approval, which Advanced Sports Enterprises, Inc. et al, will seek nunc pro tunc to the
petition date, if any.

This letter outlines the understanding between Clear Thinking Group LLC ("CTG"), a Delaware limited
liability company, and Advanced Sports Enterprises, Inc. ("Client") of the objective, tasks, work product
and fees for the engagement of CTG to perform the services outlined in the attached Statement of Work
(Appendix A). References to CTG in this agreement shall include its principals, employees and agents.
This is an engagement for services only and decisions relating to the implementation of the advice and
recommendations of CTG during the course of its engagement shall be made by and are the sole
responsibility of the Client.


           1.   STAFFING.        Joseph Marchese, Partner,      will   have lead responsibility   fbr the   overall
                engagement management, with the assistance of or Lee Diercks, Partner. They may be assisted
                by other staff consultants at various levels, all of whom have a wide range of skills and abilities
                related to this type of assignment. In addition, CTG has relationships with and periodically
                retains independent contractors with specialized skills and abilities to assist us. The
                engagement ofsuch independent contractors shall be approved in advance by Client.

           2.   STATEMENT OF WORK. CTG will provide consulting services to Client as described in
                Appendix A, which is incorporated herein.
            Case 18-80856           Doc 33          Filed 11/16/18       Page 10 of 14

 CLEAR
THINKING
 GROUP,

  3.    TIMING. FEES AND EXPENSES. CTGwill commence this engagement on October 15,2018
        upon receipt of a signed engagement letter and payment of the retainer.


      Hourly Fees. This engagement will be staffed with professionals at various levels,            as the tasks require   .

      Hourly fees charged for the pu{poses of billings will be:
                     Partner                    $600.00
                     Managing Director          $500.00
                     Manager                    $400.00
                     Consultant                 $300.00
                     Analyst                    $   150.00


      Cash Expenses. In addition to the fees set forth above, Client shall pay directly, or reimburse
      CTG directly, for all reasonable, out-of-pocket expenses incurred in connection with this
      assignment such as travel, lodging, postage, telephone and facsimile charges, etc. Any single-
      item expense over $1,000 will be approved in advance.        All   such billings   will   be in accordance
      with CTG's customary practices.
      Payment. CTG will invoice Client for all pre-petition fees and expenses on a weekly basis. All
      Pre-Petition invoices are due and payable immediately upon receipt via wire transfer. CTG must
      be paid in full prior to the filing of any Ch. 1 1 petition or it cannot provide Post-Petition Services.
      Post-petition fees and expenses will be billed on a monthly basis or as required by the Court
      process. All post-petition fees and expenses will be paid upon approval of the Federal Bankruptcy
      Court per procedures set by the bankruptcy court. Each invoice is due and payable upon approval
      via wire transfer.

      Retainer. CTG is currently holding a retainer of $25,000 and will require an additional retainer
      of $75,000.00 for a total retainer of $100,000.00. The additional retainer is payable via wire
      transfer. The total retainer of $100,000.00 will be held by CTG thru the conclusion of the case.
      At the conclusion of the engagement, CTG will submit a final invoice for services rendered and
      expenses incurred and offset the final invoice against the retainer to determine the finai amounr
      due to CTG, if any. The balance of the retainer, if any, wilt be returned to client within ten (10)
      business days of the final reconciliation.

 4.   RELATIONSHIP OF THE PARTIES. The parties intend that an independent contractor
      relationship will be created by this agreement and neither party shall be considered an employee,
      agent or representative of the other. Employees or agents of CTG are not entitled to any of the
      benefits that Client provides for the Client's employees. Client also agrees not to solicit, recruit
      or hire any employees or agents of CTG for a period of two years subsequent to the completion
      and/or termination of this agreement.

  5.    CONFIDENTIALITY. CTG agrees to keep confidential all information obtained from the
        Client. Except as required by law, CTG agrees that neither it nor its directors, officers,
        principals, employees, agents, contractors or attorneys will disclose to any other person or
           Case 18-80856          Doc 33       Filed 11/16/18        Page 11 of 14

 CLEAR
THINKING
 GROUP'

       entity, or use for any purpose other than specified herein, any information pertaining to Client
       or any affiliate thereof which is either non-public, confidential or proprietary in nature
       ("Information") which it obtains or is given access to during the performance of the services
       provided hereunder. Information includes data, plans, reports, schedules, drawings, accounts,
       records, calculations, specifications, flow sheets, computer programs, source or object codes,
       results, models, or any work product relating to the business of the Client, its subsidiaries,
       distributors, affiliates, vendors, customers, employees, contractors and consultants. CTG may
       however use the Client's trade name and logo in its marketing and promotional materials,
       including but not limited to CTG's website and printed materials to identiff the Client in
       connection with services provided by CTG to the Client. The Client acknowledges that all
       advice (written or ora[) given by CTG to the Client in connection with CTG's engagement is
       intended solely for the benefit and use of the Client (limited to its management) in its evaluation
       of its business operations. Client agrees that, except as otherwise required by law or a court of
       competent jurisdiction, no such advice shall be used for any other purpose or reproduced,
       disseminated, quoted or referred to at any time in any manner or for any purpose other than
       accomplishing the tasks and programs referred to herein without CTG's prior approval (which
       shall not be unreasonably withheld). This agreement shall survive the termination of the
       engagement provided however that information shall no longer be deemed confidential on the
       1Orh annual anniversary of CTG's completion of the engagement.


       Notwithstanding anything to the contrary herein, it is expressly agreed and understood that
       CTG shalt be entitled to disclose and,/or produce Information if it is requested or becomes
       legally compelled (by oral questions, interrogatories, request for information or documents,
       subpoena, criminal or   civil investigative demand, or similar process) to disclose any of the
       Information. CTG agrees to provide Client with prompt written notice within a reasonable time,
       and no less than five (5) business days prior to any disclosure, so Client may seek a protective
       order or other appropriate remedy and,/or waive compliance with the provisions of this
       Agreement.

  6.   INDEMNIFICATION. Client agrees to indemniff, hold harmless and defend CTG (including
       its principals, employees and agents) against all claims, liabilities, losses, damages and
       reasonable expenses as they are incurred, including reasonable legal fees and disbursements of
       its counsel and the costs of its professional time (at rates in effect when such future time is
       required) relating to or arising out of the engagement, including any legal proceeding in which
       CTG may be required to, or otherwise agree to, participate in, in which it is not a party. CTG,
       its principals, employees and agents, may, but are not required to, engage, at Client's expense,
       a single firm of separate counsel of its choice in connection with any of the matters to which
       this indemnification agreement relates. This indemnification agreement does not apply to
        claims, liabilities, losses, damages and expenses that are adjudicated in a court of competent
       jurisdiction (after the exhaustion ofany appeals) to be solely the result ofgross negligence on
       the part of CTG.
             Case 18-80856            Doc 33       Filed 11/16/18          Page 12 of 14

 CLEAR
THINKING
 GROUP'

  7   .   TERMINATION AND SURVIVAL. This agreement may be terminated                 at any time by written
          notice by one party to the other, provided, however, that notwithstanding such termination CTG
          will be entitled to any fees and expenses due under the provisions of the agreement. Such
          payment obligations shall inure to the benefit  of any successor or assignee of CTG. The
          obligationsof the  parties under the Indemnification and Confidentiality sections of this
          agreement shall survive the termination of the agreement as well as the other sections of this
          agreement, which expressly provide that they shall survive termination of this agreement.

  8.      GOVERNING LAW. This agreement is govemed by and construed in accordance with the
          laws of the State of New Jersey with respect to contracts made and to be performed entirely
          therein and without regard to choice of law or principles thereof. If the parties have any dispute
          arising between them, including any dispute with respect to this agreement, its interpretation,
          performance or breach, and are unable to agree on a mutually satisfactory resolution with thirfy
          (30) days, unless immediate action is reasonably necessary to protect an important interest of
          the party, either party may require the matter to be settled by either private mediation, or by the
           American Arbitration Association ("AAA") in accordance with its Commercial Arbitration
           Rules. The mediation or arbitration shall take place in the State of New Jersey. If arbitration is
           selected, the decisions of the arbitrator(s) shall be final and binding on the parties hereto and
          judgment upon the award rendered by the arbitrator(s) may be entered in any court having
          jurisdiction thereof. The costs of mediation and the costs assessed by the AAA for arbitration
           shall be bome equally by both parties.

  9.      LIMITATIONS. This is a services engagement. CTG warrants that it will perform services
          hereunder in good faith and disclaims all other wamanties. Notwithstanding any otherprovision
          of this agreement, absent adjudicated gross negligence on the part of CTG, CTG will not be
          liable for any actions, damages, claims, liabilities, costs, expenses or losses arising out of or
          relating to the services performed hereunder for an aggregate amount in excess of the fees paid
          by the Client to CTG in performing the services that form the basis for the action or claim. In
          addition, CTG will not be liable for any delays resulting from circumstances or causes beyond
          its reasonable control, including without limitation, fire or other casualty, acts of God, strikes
          or labor disputes, war or other violence, or any law, order or required of any govemmental
          agency or authority.

  10. SEVERABILITY.              If any portion of this agreement
                                                               shall be determined to be invalid or
          unenforceable, CTG and Client agree that the remainder shall be valid and enforceable to the
          maximum extent possible.

  11. NOTICES.          Allnotices required or permitted to be delivered under this agreement shall be in
          writing and sent, if to CTG, to the address set forth at the head of this letter and, if to Client, to
          the address set forth above, to the attention of Patrick Cunnane, with copy to Thomas J. Durling,
          General Counsel, or such other name or address as may be given in writing to the other parfy.
          All notices under this agreement shall be suffrcient if delivered by overnight mail. Any notice
          shall be deemed to be given upon actual receipt.
                 Case 18-80856         Doc 33      Filed 11/16/18       Page 13 of 14



         CLEAR
      THINKING
         GROUP"

              12. ENTIRE AGREEMENT. Client agrees that this agreement represents its entire understanding
                  of the terms of CTG's engagement and that it supersedes any prior understandings or
                  agreements that the parties may have had or discussed. The terms and provisions of this
                 agreement may not be modified or amended except in a writing signed by an authorized
                 representative of the Client and CTG.


  If the termsset forth above and within the attached Statement of Work (Appendix   A) meet with your
  approval, please sign and retum this proposal to my attention.

  V




,_Jo.-s6ph
             Marchese
 Partner
                Case 18-80856                 Doc 33       Filed 11/16/18       Page 14 of 14

        CLEAR
  THINKING
        GROUP.

APPENDIX A



                                               STATEMENT OF WORK

CTG will provide the following services to Client:

Phase    I - Pre-Petition Services:
   l.) Assist Client in reviewing   cash flow and liquidity and monitor trade support of the business;
         including a review of the underlying assumptions including, but not limited to: sales, gross
         margin, inventory productivity, dilution, etc. for reasonableness;
   2.)   Assist Client by updating the detailed liquidation analysis, completed previously, including
         assumptions and sources;
   3.) Assist Client     and their Investment Banker with the development of an ASE reorganization
         business model;
   4.) Assist Client with         the development of a general DIP bankruptcy weekly cash flow and related
         assumptions;
   5.) Assist Client with the communication to its Lender, and other constituencies as needed:
   6.) Assist client, if necessary, with preparations for a bankruptcy filing including;
         r   the development of financial information and statistical information needed for court motions
             as requested by Client's Legal Counsel,
         r   participation in a DIP loan negotiation,
         .   development of communication information for case constituents (employees, landlords,
             vendors, etc.),
         .   other Ch.   1   I   preparation activities as requested by Client and,lor Client's Legal Counsel and
             agreed by CTG.




Phase   II - Post-Petition Services (if necessarv)
   1.) Assist Client with post filing communication efforts to various constituencies, including secured
         creditors, shareholders, unsecured creditors, creditors committee, etc.;
   2.) Assist Client with the preparation of the Statement of Financial Affairs;
   3.) Assist Client with the sale of assets, auction process, etc., as required;
   4.) Attend Court Hearings as required;
   5.) Assist Client with the management of the DIP cash flow, variance reporting, etc.;
   6.) Assist Client with the preparation of the Monthly Operating Report;
   7.) Assist Client with the preparation & development of a reorganizationplan if required;
   8.) Assist Client with any other services as requested by Client and/or Client's Legal Counsel           and
         agreed by CTG.
